Citation Nr: 0614162	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for Type II diabetes 
mellitus secondary to exposure to herbicides.

3.  Entitlement to service connection for a diabetic eye 
condition secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Lincoln, Nebraska, which in pertinent part, denied the 
benefits now sought on appeal.

The issues of service connection for Type II diabetes 
mellitus (diabetes) and a diabetic eye condition secondary to 
diabetes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim decided herein; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  Service medical records are negative for any findings 
attributed to hepatitis B and the veteran does not have a 
current diagnosis of an active hepatitis B infection or 
chronic residuals from a past infection that is related to 
his service.


CONCLUSION OF LAW

Service connection for hepatitis B, to include as a result of 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in November 2003, six 
months before the initial decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The November 2003 VCAA notice 
requests the veteran to send in any medical reports that he 
has, to send enough information or evidence to enable VA to 
obtain his records, whoever the source, and to support his 
claim with appropriate evidence.  The Board finds these 
instructions to be sufficiently broad to meet the criteria of 
the fourth element.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  Despite the inadequate 
notice provided to the veteran on the remaining three 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status was previously established.  
Since service connection for hepatitis B has not been 
established, the degree of disability and an effective date 
of the disability are not issues before the Board.  In sum, 
the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination which addressed 
the nature and status of his claimed hepatitis B disability.  
There is sufficient medical evidence of record to make a 
decision on the claim on appeal.  
Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & Supp. 
2005).  To demonstrate a chronic disease in service, a 
combination of manifestations must be shown that is 
sufficient to identify the disease entity and there must be 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, excerpts from service personnel records, 
correspondence from the National Personnel Records Center 
(NPRC), VA outpatient records dated from 2003 to 2005, a VA 
compensation examination, and his contentions, as presented 
in video conference hearing testimony and his written 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran believes that his hepatitis B infection is a 
result of exposure to herbicides in Vietnam.  A review of the 
file indicates that service connection for hepatitis B is not 
warranted on a direct or presumptive basis because the 
evidence fails to establish that the veteran has an active 
hepatitis B infection or chronic residuals from his exposure 
to the virus.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case, the medical evidence 
demonstrates the absence of any current disability, including 
active hepatitis B viral disease or chronic residuals from 
exposure to the hepatitis B virus.  Laboratory tests were 
taken during the VA compensation examination in March 2004, 
including an HBsAb (hepatitis B surface antigen) and a HBc 
Ab-T (hepatitis B surface antibody titer), an HBc Ab-Igm, and 
HBsAg (hepatitis B surface antigen).  The veteran also 
underwent liver function tests.  According to the examiner, 
the HBsAb and HBc Ab-T were positive, indicating immunity to 
hepatitis acquired from past infection; HBc Ab-Igm and HBsAg 
were negative, indicating there is no current infection.  The 
diagnosis was hepatitis B infection, resolved without 
evidence of acute or chronic residual.  The examiner also 
noted that the veteran did not have any recognized risk 
factors for infection during service; thus, the examiner 
found it impossible to conclude that the veteran was exposed 
to hepatitis B in service.  

A progress note from February 2005 reflects an assessment of 
abnormal LFT (liver function tests) and hepatitis B; however, 
there appears to be no correlation between the abnormal LFT 
and the veteran's previous exposure to the virus, which is 
the focus of this appeal.  This is readily apparent from the 
clinician's notes, which state that the veteran was being 
seen for "elevated LFT while on Zocor.  The Zocor was 
stopped..."   Moreover, the clinician refers to the negative 
HBsAg and acknowledges that the veteran's past Hepatitis B 
'"resolved on its own."'  

Although the evidence with regard to the veteran's exposure 
to herbicides has not been fully developed, the Board may 
conclude that service connection for hepatitis B is not 
warranted as secondary to exposure to herbicides, as the 
claim otherwise fails to meet two essential elements.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski , 2 Vet. App. 141, 143 (1991).  
The evidence in this matter does not show that the veteran 
has a current diagnosis of active hepatitis B or chronic 
residuals.  Moreover, the Secretary has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).  Hepatitis B has not been 
recognized by the Secretary as having a positive association 
with exposure to herbicides.  38 C.F.R. § 3.309(e).  There is 
no medical evidence in the file that independently 
establishes a relationship.  The veteran's good faith belief 
that his past hepatitis B infection resulted from exposure to 
Agent Orange is not competent evidence of a relationship.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992) (Only a 
physician's opinion would be competent evidence because 
causative factors of a disease amount to a medical question); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Thus, whether the veteran was exposed to 
herbicides is inconsequential, as there is no competent 
evidence that he has a current disability of hepatitis B nor 
is there competent evidence that the veteran's past exposure 
to the hepatitis B virus is related to exposure to 
herbicides.  

In summary, the preponderance of the evidence indicates the 
veteran does not have an active hepatitis B infection or 
chronic residuals from a past infection that is related to 
his service.   Reasonable doubt is not for application and 
service connection for hepatitis B directly or as secondary 
to exposure to herbicides is not warranted. 


ORDER

Service connection for hepatitis B is denied.


REMAND

The veteran contended during his video conference hearing 
before the undersigned that his diabetes and his diabetic eye 
condition are a result of exposure to herbicides while he was 
assigned to the USS Bellatrix (AF-62).  Specifically, he 
contended that he had taken two trips into Vietnam by boat 
and docked in the harbor at Da Nang and on a river at Chu Lai 
or Bong To.  His testimony indicated that these two 
excursions would have been during his first tour, March to 
July 1966, and his second tour, November 1966 to April 1967.  
The National Personnel Records Center (NPRC) verified that 
the veteran served on two ships that sailed in Vietnam 
waters, but was unable to verify that the veteran set foot on 
land in Vietnam.  NPRC was, however, able to provide the 
dates that the USS Bellatrix and the USS Firedrake (AE-14) 
were in Vietnam waters.  A review of this information and the 
veteran's testimony narrows the dates of these two excursions 
to some time between May 14, 1966, to June 30, 1966, and from 
February 6, 1967, to April 10, 1967, disembarking from the 
USS Bellatrix.

The veteran's representative asserted that, according to the 
M21-1, the veteran's authorization to wear the Vietnam 
Service Medal satisfies the evidentiary requirement of 
service in the country of Vietnam.  This is untrue; on the 
contrary,  M21-1MR states, "The fact that a veteran has been 
awarded the Vietnam Service Medal does not prove that he/she 
was "in country" since service members who were stationed 
on ships offshore or who flew missions over the RVN, but 
never set foot in-country, were sometimes awarded the Vietnam 
Service Medal."  M21-1MR, Part III, Subpart iii, Chapter 2, 
Section E.  The inquiry does not end there.  When service on 
a ship in the waters offshore Vietnam has been verified, then 
verification that the veteran went ashore should be requested 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) through the PIES/Defense Personnel Records Image 
Retrieval System (DPRIS) interface, using code O43.  Id.  The 
Board is unable to locate in the file any evidence of such a 
request having been made.  Consequently, further development 
is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The AMC's attention is directed to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The AMC should provide the 
appellant written notification specific 
to his claims for service connection for 
Type II diabetes mellitus secondary to 
exposure to herbicides and service 
connection for a diabetic eye condition 
secondary to Type II diabetes mellitus, 
of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  The RO should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's two 
excursions into the Republic of Vietnam 
as a crew member.  This summary should 
include a synopsis of the veteran's 
comments about the dates, the 
destination of the cruises, the purpose 
of the cruises, and the names of the 
crew members.  NOTE:  See Video 
Conference Hearing Transcript at pp. 5-
7, 13-15.  The RO should then forward 
the summary to the JSRRC, the National 
Archives and Records Administration 
(NARA), the U.S. Naval Historical 
Center and/or any other agency the AMC 
deems appropriate, and request such 
documents as unit histories and deck 
logs in order to ascertain whether the 
veteran has the requisite presence in 
Vietnam.  

3.  If any of the agencies in paragraph 
2 state that no pertinent records are 
available, the AMC shall notify the 
claimant that the Secretary is unable to 
obtain records of treatment from the 
specific agency, and such notification 
shall (a) identify the records the 
Secretary is unable to obtain; (b) 
briefly explain the efforts that the 
Secretary made to obtain those records; 
and (c) describe any further action to 
be taken by the Secretary with respect 
to the claims.  38 U.S.C.A. § 
5103A(b)(2) (West 2002 & Supp. 2005).

4. Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claims.

5.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for Type II diabetes mellitus 
secondary to herbicide exposure and a 
diabetic eye condition secondary to Type 
II diabetes mellitus.  If the claims 
remain denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


